           Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 1 of 11                               FILED
                                                                                                    May 10, 2021
                                                                                                CLERK, U.S. DISTRICT COURT
                                                                                                WESTERN DISTRICT OF TEXAS

                                UNITED STATES DISTRICT COURT                                                              JU
                                                                                            BY: ________________________________
                                 WESTERN DISTRICT OF TEXAS                                                          DEPUTY
                                    SAN ANTONIO DIVISION

GEORGE MUNOZ, JR.,                                      §
TDCJ No. 02147934,                                      §
                                                        §
                          Petitioner,                   §
                                                        §
v.                                                      §              Civil No. SA-19-CA-01454-OLG
                                                        §
BOBBY LUMPKIN,1 Director,                               §
Texas Department of Criminal Justice,                   §
Correctional Institutions Division,                     §
                                                        §
                          Respondent.                   §

                             MEMORANDUM OPINION AND ORDER

        Before the Court are Petitioner George Munoz, Jr.’s Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Bobby Lumpkin’s Answer (ECF No. 6),

and Petitioner’s Reply (ECF No. 8) thereto.                 Having reviewed the record and pleadings

submitted by both parties, the Court concludes Petitioner is not entitled to relief under the

standards prescribed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).

See 28 U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                               I. Background

        The facts of Petitioner’s case were accurately summarized by the Texas Fourth Court of

Appeals on direct appeal:

                On the afternoon of June 16, 2013, at approximately 5:00 p.m.,
        [Petitioner] was driving a silver Toyota Corolla in the right-hand lane of
        westbound Culebra Road in San Antonio. [Petitioner] waved down Steven
        Vargas, the driver of a silver Dodge Charger in the left-hand lane traveling the
        same direction as [Petitioner], and the two men began to argue through the

1
        The previous named Respondent in this action was Lorie Davis. On August 10, 2020, Bobby Lumpkin
succeeded Davis as Director of the Texas Department of Criminal Justice, Correctional Institutions Division. Under
Rule 25(d) of the Federal Rules of Civil Procedure, Lumpkin is automatically substituted as a party.
         Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 2 of 11




       windows of their vehicles. Both vehicles stopped side by side at the traffic light
       at the intersection of Culebra and 36th Street. [Petitioner] brandished a firearm
       and aimed it at Vargas’s girlfriend, who was sitting in the passenger seat. Vargas
       exited his vehicle and began walking toward [Petitioner]’s vehicle, attracting the
       attention of Officer Israel Escareno, whose patrol vehicle was stopped on 36th
       Street at the same intersection, i.e., perpendicular to the street where [Petitioner]
       and Vargas were stopped. Upon noticing the unfolding confrontation, Officer
       Escareno activated his overhead lights and made a left turn on to Culebra,
       stopping his patrol car directly in front of [Petitioner]’s vehicle in order to assess
       and attempt to de-escalate the situation. Before Officer Escareno could exit his
       patrol car, [Petitioner] drove forward and hit the front bumper of the patrol car.
       [Petitioner] then reversed his vehicle, drove around the front of the patrol car, and
       quickly sped away.

               A relatively short, but high-speed chase ensued. Officer Escareno called
       for backup and pursued [Petitioner]’s vehicle down westbound Culebra. Officer
       Escareno testified that the chase reached speeds up to 80-90 miles per hour.
       Within a short period of time (less than one minute), [Petitioner] failed to keep his
       vehicle in his lane while navigating a curve and drifted into the oncoming traffic
       lanes. [Petitioner]’s vehicle showed no signs of an attempt to brake before it
       crashed into an oncoming white Chevy Caprice at a high rate of speed. Seven-
       year-old Edward Lindsay, who was a passenger in the vehicle, suffered fatal
       injuries and was pronounced dead at the scene. Immediately after the collision,
       Officer Escareno approached the damaged vehicles and saw [Petitioner] reaching
       for a firearm. Officers disarmed [Petitioner] and he was taken into custody.
       [Petitioner] was indicted for the murder of Edward Lindsay committed during the
       course of the felony of evading arrest. [Petitioner] pled not guilty and proceeded
       to a jury trial.

                                               ***

              The jury found [Petitioner] guilty of felony murder, with an affirmative
       finding that the motor vehicle was used as a deadly weapon. See TEX. PENAL
       CODE ANN. § 19.02(b)(3) (West 2011). [Petitioner] pled true to the State’s
       enhancement allegation based on a prior felony conviction, which increased the
       punishment range to 15 to 99 years, or life, imprisonment. The trial court
       sentenced [Petitioner] to life imprisonment.

       Munoz, Jr. v. State, 533 S.W.3d 448, 451-52 (Tex. App.—San Antonio, Jan. 4, 2017, pet.

ref’d); (ECF No. 7-3 at 1-4).

       Petitioner appealed to the Texas Fourth Court of Appeals which affirmed the conviction

in a published opinion. Id. The Texas Court of Criminal Appeals then refused his petition for



                                                 2
           Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 3 of 11




discretionary review on July 26, 2017. Munoz, Jr. v. State, No. 0280-17 (Tex. Crim. App. 2017);

(ECF No. 7-11). Thereafter, Petitioner challenged the constitutionality of his conviction and

sentence by filing an application for state habeas corpus relief. Ex parte Munoz, Jr., No. 90,171-

01 (Tex. Crim. App.); (ECF No. 7-34 at 5-54). Based on the findings of the state habeas trial

court, however, the Texas Court of Criminal Appeals eventually denied the application without

written order on August 21, 2019. (ECF No. 7-29).

         Petitioner initiated the instant federal proceedings on December 16, 2019. (ECF No. 1).

In the petition, Petitioner raises the same allegations that were rejected by the Texas Court of

Criminal Appeals during his state habeas proceedings—namely, that his trial counsel rendered

ineffective assistance by failing to call witnesses at both the guilt/innocence and punishment

phase of trial. Respondent filed an Answer to the § 2254 petition (ECF No. 6) to which

Petitioner replied (ECF No. 8). As such, this case is now ripe for adjudication.2

                                            II. Standard of Review

         Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

2
          In his Answer, Respondent does not address the merits of the allegations raised by Petitioner in his § 2254
petition, but instead argues that the petition is barred from federal habeas review by AEDPA’s one-year statute of
limitations. Petitioner, in reply, appears to make a strong argument for the application of equitable tolling.
Nevertheless, given that the underlying allegations raised in Petitioner’s § 2254 petition lack merit, this Court makes
no determination regarding the timeliness of Petitioner’s § 2254 petition or whether equitable tolling should apply.

                                                          3
         Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 4 of 11




standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established

federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003).

       So long as “fairminded jurists could disagree” on the correctness of the state court’s

decision, a state court’s determination that a claim lacks merit precludes federal habeas

relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In

other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in

state court, Petitioner must show that the state court’s ruling “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).

                                       III. Merits Analysis

       In one short paragraph, Petitioner alleges that his trial counsel failed to provide effective

assistance at his murder trial. Specifically, Petitioner contends trial counsel failed to: (1) call

witnesses to demonstrate that Steven Vargas was violent, known to carry a gun, and was chasing



                                                 4
         Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 5 of 11




Petitioner, and (2) present psychological evidence at the punishment phase of trial. As discussed

below, both of these allegations were raised and rejected during Petitioner’s state habeas

proceedings, and Petitioner fails to demonstrate the state habeas court’s rejection of these

allegations was either contrary to, or an unreasonable application of, Supreme Court precedent.

A.     Petitioner’s Claims are Conclusory

       Initially, the Court notes that Petitioner, despite being represented by counsel, has

presented his allegations in a single, conclusory paragraph without any supporting argument or

evidence. (ECF No. 1 at 5). While he provided the state habeas court with thorough briefing

and exhibits, he provides this Court with only the cursory statement that the defense failed to call

witnesses about “gunman violent, known to carry gun, and after Petitioner because angry with

Petitioner.” Id. Petitioner does not even name the witnesses he faults trial counsel for not

calling, much less provide affidavits from those proposed witnesses or clarify the above

statement with supplemental briefing. Indeed, Petitioner’s second allegation appears to be an

afterthought: “None of this or psychological evidence was presented at sentencing either.” Id.

       Under Rule 2(c) of the Rules Governing Section 2254 Cases, a petitioner is required to

plead facts in support of his claims. Conclusory allegations do not state a claim for federal

habeas corpus relief and are subject to summary dismissal. Ross v. Estelle, 694 F.2d 1008, 1012

(5th Cir. 1983) (holding “mere conclusory allegations do not raise a constitutional issue in a

habeas proceeding”); Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990) (same). Petitioner’s

barebones allegations, unsupported by any argument or evidence from the record, are

insufficient. See Ford v. Davis, 910 F.3d 232, 235 (5th Cir. 2018) (“[A]bsent evidence in the

record,” a court cannot “consider a habeas petitioner’s bald assertions on a critical issue in his




                                                 5
          Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 6 of 11




pro se petition . . ., unsupported and unsupportable by anything else contained in the record, to

be of probative evidentiary value.”) (citation omitted).

B.     The Strickland Standard

       Nevertheless, the Court will review Petitioner’s Sixth Amendment claims concerning the

alleged ineffective assistance of trial counsel (IATC claims) under the familiar two-prong test

established in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner

cannot establish a violation of his Sixth Amendment right to counsel unless he demonstrates (1)

counsel’s performance was deficient and (2) this deficiency prejudiced his defense. 466 U.S. at

687-88, 690. According to the Supreme Court, “[s]urmounting Strickland’s high bar is never an

easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,



                                                  6
            Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 7 of 11




601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims

on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

C.     Analysis under Strickland and the AEDPA.

       During his state habeas proceedings, Petitioner alleged that his trial counsel, Robert

Porter and Kelly Pittl, were ineffective for failing to call the following witnesses during the

guilt/innocence phase of trial: (1) Diana Vogt, (2) Juanita Alvarado, (3) Richard Alvarado, and

(4) Marciella Nuno. According to Petitioner, these witnesses—all of whom are Petitioner’s

family members who testified on his behalf at the punishment phase—could have provided the

jury with information about Steven Vargas’s violent disposition and offered context to the

circumstances surrounding the confrontation between Petitioner and Vargas on the night of the

offense. Petitioner also faulted counsel for not presenting the jury with psychological evidence

at the punishment phase of trial.

       In response, counsel submitted affidavits addressing Petitioner’s assertions of ineffective

assistance. (ECF No. 7-34 at 118-27). The following is an excerpt from Mr. Kelly’s affidavit:

       7.       I will address the first allegation that I along with co-counsel Robert Porter
                failed to call witnesses to testify as to Steven Vargas approached the
                vehicle driven by [Petitioner]. Robert Porter and myself investigated
                Steven Vargas with the help of our investigator Jeff Mitchel. At the time

                                                  7
            Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 8 of 11




                 of trial we knew that Steven Vargas was convicted of sexual assault and
                 we knew that Steven Vargas had a propensity for violence based upon his
                 previous criminal history and from speaking with [Petitioner] and
                 [Petitioner]’s family members. We were prepared to cross examine
                 Steven Vargas should the state call him to testify but correctly assumed
                 the state would not call him because he is not relevant to their case and he
                 was awaiting trial on an aggravated assault with a deadly weapon and was
                 represented by counsel. The state instead called Jacqueline Lopez who
                 was Steven Vargas’ girlfriend and was in Vargas’ vehicle when he exited
                 the car to approach [Petitioner]. We cross examined Jacqueline Lopez and
                 attempted to elicit testimony regarding Steven Vargas’ violent character
                 and criminal history and the state objected and each objection was
                 sustained as to relevance and improper impeachment. If we would have
                 called Diana Vogt, Juanita Alvarado, Richard Alvarado and Maricella
                 Nuno to testify regarding Steven Vargas, it is my belief that this testimony
                 would not have been given to the jury because it is not allowed by the
                 rules of evidence and would’ve been objected to as to relevance just like it
                 was with Jacqueline Lopez. In relation to the contention that Steven
                 Vargas was known to carry a gun with him, the video from the Dairy
                 Queen at the traffic light does not show Steven Vargas with a gun in his
                 hand and testimony from the four individuals that Steven Vargas was
                 known to carry a gun is not relevant and not allowed under the rules of
                 evidence. No gun was ever discovered on Steven Vargas and no evidence
                 existed that Steven Vargas had a gun on the date of the offense. Lastly,
                 [Petitioner]’s last contention that he believed the police were after Steven
                 Vargas and not him is contradictory to what [Petitioner] told myself and
                 Robert Porter in preparation for trial. In preparation for trial, [Petitioner]
                 advised myself and Robert Porter that he was not afraid of Steven Vargas
                 and that he left the scene because he wanted to get Maria Garcia home. If
                 [Petitioner] believed the police were after Steven Vargas and not him then
                 his actions in leaving the scene do not follow this belief.

       8.        In his second allegation [Petitioner] alleges the defense did not present
                 evidence of [Petitioner]’s psychological status in the punishment phase of
                 the trial. There were four family members that testified during the
                 punishment phase of the trial as well as [Petitioner]. At no time prior to
                 their testimony did [Petitioner] or any of his family members including
                 those that testified, state that [Petitioner] suffered from mental health
                 issues. Based on communications with [Petitioner] it was never my belief
                 that [Petitioner] suffered from psychological issues.

Id. at 126-27.

       The state habeas trial court found trial counsels’ affidavits truthful and credible and

concluded that counsels’ strategic decision not to call Diana Vogt, Juanita Alvarado, Richard


                                                   8
          Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 9 of 11




Alvarado or Maricella Nuno at the guilt/innocence phase was reasonable. Id. at 129-34. The

court also concluded that counsel were not ineffective in failing to present psychological

evidence at punishment and, even if they were, the outcome of Petitioner’s punishment phase

would not have been different. These findings and conclusions were adopted by the Texas Court

of Criminal Appeals when it denied Petitioner’s state habeas application. (ECF No. 7-29).

These determinations, including the trial court’s credibility findings and finding that counsel’s

choices were strategic, are entitled to a presumption of correctness unless they lack fair support

in the record. Demosthenes v. Baal, 495 U.S. 731, 735 (1990); Miller v. Thaler, 714 F.3d 897,

903 (5th Cir. 2013).

        Petitioner fails to show that the state court’s ruling on trial counsel’s investigation and

strategy was contrary to, or involved an unreasonable application of Strickland or that it was an

unreasonable determination of the facts based on the evidence in the record. Strickland requires

counsel to undertake a reasonable investigation. 466 U.S. at 690-91; Charles v. Stephens, 736

F.3d 380, 389 (5th Cir. 2013). Counsel must, at minimum, interview potential witnesses and

make an independent investigation of the facts and circumstances of the case. Kately v. Cain,

704 F.3d 356, 361 (5th Cir. 2013).          But in assessing the reasonableness of counsel’s

investigation, a heavy measure of deference is applied to counsel’s judgments and is weighed in

light of the defendant’s own statements and actions. Strickland, 466 U.S. at 691. This wide

latitude given to trial counsel includes the discretion to determine how best to utilize limited

investigative resources available. Richter, 562 U.S. at 107 (“Counsel was entitled to formulate a

strategy that was reasonable at the time and to balance limited resources in accord with effective

trial tactics and strategies.”).




                                                 9
         Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 10 of 11




       In this case, trial counsels’ affidavits—adopted by the state habeas court and ultimately

by the Texas Court of Criminal Appeals—explained that they were aware of Steven Vargas’

propensity for violence but their attempts to bring this to the jury’s attention were repeatedly

thwarted.   Counsel then explained that any attempt to present such evidence through the

testimony of Petitioner’s family members would have been similarly objected to, and sustained,

as improper and irrelevant character evidence. Counsel also explained they did not pursue

psychological evidence at the punishment phase because Petitioner showed no signs of having a

mental health issue, and neither Petitioner nor any member of his family ever mentioned any

psychological deficiencies.

       Petitioner has not pointed to any evidence rebutting counsels’ assertions, much less

demonstrated that the state court’s ruling on trial counsels’ investigation and strategy “was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103. Consequently,

viewing these allegations under the deferential standard that applies on federal habeas review,

Petitioner has not shown that the state court’s decision was objectively unreasonable or that he is

entitled to relief on his IATC claims. Federal habeas corpus relief is therefore denied.

                                IV. Certificate of Appealability

       The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing Section 2254 Proceedings; Miller–El v. Cockrell, 537 U.S.

322, 335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes

“a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). If a

district court rejects a petitioner’s constitutional claims on the merits, the petitioner must

demonstrate “that reasonable jurists would find the district court’s assessment of the



                                                10
         Case 5:19-cv-01454-OLG Document 9 Filed 05/10/21 Page 11 of 11




constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). This

requires a petitioner to show “that reasonable jurists could debate whether the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.

                                   V. Conclusion and Order

       After careful consideration, the Court concludes Petitioner has failed to establish that the

state court’s rejection of his allegations on the merits during his state habeas proceedings was

either (1) contrary to, or involved an unreasonable application of, clearly established federal law,

as determined by the Supreme Court of the United States, or (2) based on an unreasonable

determination of the facts in light of the evidence presented during Petitioner’s state trial and

habeas corpus proceedings.

       Accordingly, based on the foregoing reasons, IT IS HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner George Munoz, Jr.’s

§ 2254 petition (ECF No. 1) is DISMISSED WITH PREJUDICE;

       2.      No Certificate of Appealability shall issue in this case; and

       3.      All other motions, if any, are DENIED, and this case is now CLOSED.

                        10th
       SIGNED this the _______ day of May, 2021.




                                              ___________________________________
                                                      ORLANDO L. GARCIA
                                                    Chief United States District Judge
                                                11
